UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7047



GREGORY MARSHALL,

                                               Plaintiff - Appellant,

          versus


ROBERT KUPEC, Warden, E.C.I.; DEBORAH PULLER,
Psychologist, E.C.I.; ROBERT D. RITCHEY,
Chief, E.C.I.; RAZAAK ENIOLA, Medical Direc-
tor, E.C.I.; KEITH MUIR, H.T., Officer, CO II,
E.C.I.; DOCTOR LINN, E.C.I.; KEVIN JOHNSON,
Nurse, E.C.I.; MR. JIM, L.P.N., Nurse, Pa-
tuxent; AMY HYMAN, Psychologist, Patuxent;
RAYMOND WILSON, Psychologist, Patuxent,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-00-3322-AW)


Submitted:   November 29, 2001             Decided:   December 5, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Marshall, Appellant Pro Se.      John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland; Philip Melton Andrews, Michael Joseph
Lentz, KRAMON & GRAHAM, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Gregory Marshall appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint and

denying his motion for reconsideration.   We have reviewed the rec-

ord and the district court’s orders and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Marshall v. Kupec, No. CA-00-3322-AW (D. Md. June 6 & 12, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.   The motion for

appointment of counsel is denied.




                                                          AFFIRMED




                                2